GEORGIA DEPARTMENT OF



      Community Health 2 Peachtree Street, NW Atlanta, GA 30303-3159  

Rhonda M. Medows, MD, Commissioner Sonny Perdue, Governor www.dch.georgia.gov

June 8, 2007 Sent Via: Certified Mail; Return Receipt Requested

Craig Bass
Amerigroup Georgia Managed Care Company, Inc 303 Perimeter Center North
Suite 400
Atlanta, Georgia 30328



      Re: NOTICE OF RENEWAL FOR CALENDAR YEAR 2007 Contract #0652 Medicaid
Managed Care  

Dear Mr. Bass

This letter serves as written notice that the Department of Community Health
(hereinafter “DCH” or the “Department”) is exercising its option to renew the
above-referenced contract for an additional State fiscal year, subject to the
terms and conditions of the underlying contract (the “Contract”) and any
applicable subsequent amendments. The Contract, as renewed, shall terminate on
June 30, 2008. All terms and conditions of the contract, including
reimbursement, shall remain as stated in the original contract and any
amendments thereto.

Enclosed is an additional copy of this letter. Please sign both copies where
indicated retaining one for your files and returning the other via fax and mail
before close of business June 29, 2007 to:

Georgia Department of Community Health Contract Administration
2 Peachtree Street 40th Floor
Atlanta, Georgia 30303
Fax: (404) 463-0663

Please contact me at (404) 463-1930 or via email at bshepard@dch.ga.gov should
you have any questions or require additional information. We look forward to
continuing with your contract in Fiscal Year 2008.

     
BS/wc
cc:
  Sincerely,
/s/ Barry Shepard
Barry Shepard
Contract Specialist

Charemon Grant, Esq. General Counsel File

1

Equal Opportunity Employer

Signature of Acceptance:

We, , do hereby acknowledge the renewal of our contract, Amerigroup Georgia
Managed Care Company, Inc Contract #0652 and agree to the renewal terms as
heretofore stated by the duly authorized signature below:

Authorized Signature Date

2